       Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 1 of 16



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 EWANG THEOPHILE EPIE-
 ALOBWEDE,
 PO Box 1250
 Fort Belvoir, VA 22060

                        Plaintiff,

 v.

 LLOYD AUSTIN,
 in his official capacity as United States                COMPLAINT
 Secretary of Defense,
 1000 Defense Pentagon                                    Case No. 21-CV-2466
 Washington, DC 20301-1000

 CHRISTINE WORMUTH,
 in her official capacity as United States
 Secretary of the Army,
 101 Army Pentagon
 Washington, DC 20310-0101

 and

 PHYSICAL DISABILITY BOARD OF
 REVIEW,
 SAF/MRBD
 3351 Celmers Lane
 Joint Base Andrews 20762

                        Defendants.



                                      INTRODUCTION

               1.      This is an action for declaratory and injunctive relief brought by

Ewang Theophile (“Theo”) Epie-Alobwede (“Plaintiff” or “Epie-Alobwede”) against Lloyd

Austin, in his official capacity as United States Secretary of Defense, the Physical Disability

Board of Review (“PDBR”), and Christine Wormuth, in her official capacity as the United

States Secretary of the Army (collectively, the “Defendants”). As discussed below, the
                                              1
       Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 2 of 16



Defendants erred when they denied Plaintiff’s application to the PDBR seeking disability

retirement status and a combined disability rating of at least 30% for Plaintiff’s medical

disabilities. The PDBR decision was arbitrary, capricious, contrary to law, and unsupported

by substantial evidence. Specifically, the PDBR ignored clear evidence that Epie-

Alobwede’s cumulative medical disabilities, including bi-lateral compartment syndrome in

his legs, and pain and limited range of motion resulting from an improperly healed clavicle

fracture, warranted a 40% disability rating, which would in turn entitle him to a medical

retirement from the Army. The PDBR’s error deprived Epie-Alobwede of a higher disability

rating and thus the rights and privileges that flow from being designated as a military retiree.

               2.      In January 2008, Congress enacted the Dignified Treatment of

Wounded Warriors Act (“DTWA”), which established a new federal agency--the PDBR--

because military departments were not accurately and consistently assigning disability

ratings under the VA Schedule for Rating Disabilities (“VASRD”) (38 C.F.R. Part IV). At a

2007 joint congressional hearing held before enacting the DTWA, the Chairman of the

Veterans’ Disability Benefits Commission (“VDBC”) cited a VDBC study which concluded

that military departments frequently assigned lower disability ratings than the VA to the

same service member, for the same medical conditions, under the same VASRD criteria. The

Chairman further testified that it is “apparent that DoD has strong incentive to assign ratings

less than 30% so that only separation pay is required and continuing family health care is not

provided.” During a Senate hearing concerning the DTWA, Senator Carl Levin

acknowledged this ongoing problem and stated that “[t]he bill also establishes an

independent board to review and, where appropriate, correct unjustifiably low Department

of Defense disability ratings awarded since 2001.”




                                               2
       Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 3 of 16



               3.      Before an Army service member can be evaluated by the PDBR, the

service member must first undergo evaluation by the Medical Evaluation Board (“MEB”).

If the MEB finds that the service member is unfit for military service, then the veteran is

referred to the Physical Evaluation Board (“PEB”). The PEB then determines the disability

rating for separating service members.

               4.      Epie-Alobwede served our country faithfully from August 2001 until

June 2005, when despite his desire to continue to serve, his medical conditions made that

impossible.

               5.      Despite a diagnosis of bilateral compartment syndrome in his legs and

injuring both clavicles in a vehicle accident, Epie-Alobwede worked to continue his service

in the Army. Ultimately, however, the resulting disabilities took their toll. The PEB found

the Epie-Alobwede’s medical conditions made him unfit for continued service and assigned

a 10% disability rating for bilateral compartment syndrome under Diagnostic Code (“DC”)

5399-5312, 38 C.F.R. § 4.73 (2005). Despite noting pain and limited range of motion, the

PEB assigned a 0% disability rating to each fractured clavicle under DC 5099-5003, 38

C.F.R. § 4.71a (2005). Based on the PEB’s findings, Epie-Alobwede was honorably

medically separated from the Army on June 3, 2005 due to his disabilities. Less than two

weeks later, on June 16, 2005, Epie-Alobwede had a comprehensive physical examination

by the VA.

               6.      The VA came to very different conclusions in assessing the

appropriate disability rating of Epie-Alobwede’s unfitting disabilities. In a January 31, 2006

rating decision, the VA rated 10% disability in each leg under DC 5399-5312 and 10%

disability for each clavicle under DC 5201-5024, for a combined disability rating of 40%,




                                              3
          Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 4 of 16



rather than 10% as determined by the PEB. Significantly, the 40% disability rating assessed

by the VA would qualify Epie-Alobwede for medical retirement.

                7.     In view of the substantially different disability ratings, Epie-

Alobwede applied pro se to the PDBR to alter the PEB’s 10% disability rating and change

his status from medically separated to medically retired. The PDBR majority improperly

applied the VASRD by ignoring not only evidence contradicting the PEB’s findings, but also

evidence supporting the VA’s examination and disability ratings. The PDBR affirmed the

PEB’s 10% disability rating, thereby depriving Epie-Alobwede of medical retirement status.

                8.     A minority opinion of the PDBR recommended awarding Epie-

Alobwede a combined 30% disability rating (10% for the bilateral leg disability, 10% for the

left clavicle, and 10% for the right clavicle), entitling Epie-Alobwede to medical retirement

status.

                9.     Epie-Alobwede now asks this Court to grant him relief by issuing an

order concluding that the PDBR’s decision was arbitrary and capricious and contrary to law,

raising his disability rating to 40% consistent with his VA disability rating, and reclassifying

his separation from the Army as a medical retirement.

                           JURISDICTION AND VENUE

                10.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331

because this case raises federal questions under the Administrative Procedure Act, 5 U.S.C.

§ 702 et seq. Plaintiff also seeks relief under the Declaratory Judgment Act, 28 U.S.C. §§

2201, 2202.

                11.    Plaintiff seeks solely equitable relief in this action, namely, a finding

that the PDBR’s decision was arbitrary and capricious, unsupported by substantial evidence,

and contrary to law.


                                               4
         Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 5 of 16



               12.     Plaintiff previously sought relief for this issue before the PDBR,

which was denied.

               13.     Review of the PDBR’s decision is appropriate because the ruling was

a final agency action for which there is no other adequate remedy in a court. See 28 U.S.C.

§ 704.

               14.     Venue in this Court is proper under 28 U.S.C. § 1391(e)(l) because

Defendants reside in this judicial district. Venue is also proper under 5 U.S.C. § 703 because

this is a Court of competent jurisdiction.

               15.     In accordance with 28 U.S.C. § 2501, this action is brought within six

years of the PDBR’s decision denying relief.

                                       PARTIES

               16.     Plaintiff Theo Epie-Alobwede is a citizen of the United States, a

veteran of the United States Army, and a resident of Fort Belvoir, Virginia.

               17.     Defendant Lloyd J. Austin is the United States Secretary of Defense.

He is the chief officer of the Department of Defense, and exercises authority, direction and

control over the Department of Defense. Upon information and belief, Defendant Austin

performs a significant amount of his official duties within this judicial district.

               18.     Defendant PDBR is a joint service review board. The PDBR is located

at Joint Base Andrews in Maryland.

               19.     Defendant Christine Wormuth is the United States Secretary of the

Army. She is the chief officer of the Department of the Army, and exercises authority,

direction and control over the Army. Upon information and belief, Defendant Wormuth

performs a significant amount of her official duties within this judicial district.




                                               5
       Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 6 of 16



                              FACTUAL ALLEGATIONS

                           Epie-Alobwede’s Military Service

               20.    Epie-Alobwede served in the United States Army as a Health Care

Specialist from August 2001 to June 2005. The Army awarded Plaintiff a Combat Medical

Badge, an Army Achievement Medal, a National Defense Service Medal, a Global War on

Terrorism Expeditionary Medal, a Global War on Terrorism Service Medal, an Army

Service Ribbon, and a Parachutist Badge.

               21.    Epie-Alobwede first experienced pain in his lower extremities during

Advanced Individual Training in 2001 and was subsequently diagnosed with shin splints. He

continued to suffer leg pain during Airborne School in May 2002, leading to a further

diagnosis of compartment syndrome in both lower extremities. The American Academy of

Orthopedic Surgeons describes compartment syndrome as “a painful condition that occurs

when pressure within the muscles builds to dangerous levels. This pressure can decrease

blood flow, which prevents nourishment and oxygen from reaching nerve and muscle cells.”

See https://orthoinfo.aaos.org/en/diseases--conditions/compartment-syndrome/.

               22.    On February 21, 2003, while serving in Padova, Italy, Epie-Alobwede

was a passenger in a motor vehicle driven by a fellow soldier that was involved in a serious

accident.

               23.    Epie-Alobwede was immediately admitted to the Padova City

Hospital with head trauma and fractures of his right and left clavicles. He was unconscious

for four (4) days. Doctors applied a “figure of eight bandage” to both of his clavicles. An

MRI performed on March 19, 2003 noted abnormality in the clavicles from the fractures.

After several months of healing, a follow-up MRI on October 21, 2003 deemed his shoulder

to be “normal.”


                                             6
       Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 7 of 16



               24.       Thereafter, Epie-Alobwede deployed to Iraq from October 28, 2003

to March 3, 2004 as a Combat Medic. On combat patrol missions, he encountered mines,

IEDs, and hostile incoming fire and engaged in battle, discharging his weapon at the enemy

and witnessing casualties.

               25.       Epie-Alobwede returned to Italy following this deployment to Iraq

and was provided physical therapy for his shoulders from April to June 2004, to treat his

reported shoulder pain. For example, a DA 4700 – Medical Record – Supplemental Medical

Data form dated April 30, 2004, indicates “‘tight’ discomfort bilat shoulder, with intermittent

left scapular pain” and acknowledges a reduced range of motion noting “slowly improving

bilat Shoulder ROM, strength and function s/p bilat clavicle and left scapular fractures.”

Similarly, a Physical Profile dated May 18, 2004 notes bilateral shoulder pain, bilateral leg

pain and provided the following restrictions: “No overhead lifting, reaching or throwing

activities. No heavy or repetitive lifting, pushing, pulling or carrying with the right arm. No

running at this time.”

               26.       Given his ongoing leg and clavicle injuries, the Army placed Epie-

Alobwede on repeated temporary profile restrictions on his activities due to bilateral

shoulder and leg pain. For example, the June 16, 2004 profile prohibited both lifting over 5

pounds and marching, allowing him only to walk and run at his own pace and distance.

Despite continued treatment and restrictions on activities, he continued to suffer bilateral

shoulder and leg pain, and he was referred into the Army’s Physical Disability Evaluation

System (“DES”).

               The Army Physical Disability Evaluation System (“DES”)

               27.       When a military department determines that a member of the U.S.

Armed Forces has one or more disabilities that make the member unfit for continued military


                                              7
       Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 8 of 16



service, he or she is normally separated from service with either (1) medical separation or

(2) medical retirement. This determination turns on the combined disability rating assigned

by the military department to the conditions that render the service member unfit for

continued service. In assigning disability ratings, military departments are required by statute

to apply the VASRD. If the military department assigns the service member a combined

disability rating of 20% or less, the service member is medically separated. If the military

department assigns the service member a combined disability rating of 30% or more, the

service member is medically retired.

               28.     Chapter 61 of Title 10 of the United States Code establishes the

process through which the Army discharges disabled service members. It authorizes a

Physical Evaluation Board to discharge military personnel who are found to be unfit for

continued military service due to physical or mental disability.

               29.     The process begins with the Medical Evaluation Board (“MEB”). The

decision to begin proceedings before the MEB rests entirely with the Army. A service

member may not refer himself to the MEB. The purpose of the MEB is to document a service

member’s medical status and duty limitations and determine whether he or she meets the

Army’s retention standards. The MEB evaluates the service member through a series of

examinations. If the MEB determines that the service member has one or more physical or

mental conditions that fall below retention standards, it refers the service member to a PEB

for a fitness determination.

               30.     The PEB is responsible for determining a service member’s unfitness

for duty as a result of a physical or mental disability. The PEB can find unfitness only when

a disability rises to the level of interrupting a service member’s career. If the PEB finds a

service member is unfit for duty, then it must assign a percentage disability rating from 0%


                                               8
       Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 9 of 16



to 100%, in increments of 10%, for each condition under the VASRD. The PEB’s disability

rating controls the amount of military benefits and services to which the service member is

entitled upon discharge.

                        Epie-Alobwede’s Medical Conditions

               31.     A Physical Profile dated February 9, 2005 notes a number of physical

limitations, including “NO RUN, JUMP, ROAD MARCH, PUSH-UP, ROPE CLIMBING,

AIRBORNE OPERATIONS.” This Physical Profile also limited Epie-Alobwede’s lifting to

a maximum of 20 pounds. On February 11, 2005, a Form 2808 Report of Medical

Examination indicated Mr. Epi-Alobwede suffered from leg and clavicle pain.

               32.     On February 14, 2005, Epie-Alobwede’s Commander stated that “due

to the numerous fractures in his upper body and the compartment syndrome in his legs,” the

veteran was unable to perform “basic soldier tasks.”

               33.     As part of the DES process, on February 16, 2005, the MEB issued a

Narrative Summary (“NARSUM”). The NARSUM notes that Epie-Alobwede “always has

some pain of his lower legs which he estimates 6 out of 10 intensity. The pain worsens with

running, sit-ups, jumping, or walking…” In addition, the NARSUM indicated that “he still

has pain depending on his physical activity level,” and “extensive physical therapy” provided

“minimal relief or improvement.” A physical examination further noted “diffuse tenderness

distal ½ lower leg” in both the right and left legs.

               34.     The NARSUM further notes that exercise-induced compartment

syndrome was suspected and confirmed with “post-exercise compartment pressure

measurements of lower legs were abnormally elevated on 7 January 2005.”

               35.     With respect to Epie-Alobwede’s clavicles, the MEB examination

found range of motion loss for his shoulders, with abduction in the shoulders to 170 degrees


                                               9
      Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 10 of 16



when normal range of motion is to 180 degrees. The examination further revealed diffuse

tenderness in the right side of sternum to palpation and mild prominence in the right sterno-

clavicular joint. In short, the NARSUM reflects both a limited range of motion and pain

related to Epie-Alobwede’s clavicle injuries. Indeed, the NARSUM includes an express

diagnosis of “post traumatic pain of bilateral clavicles, right sterno-clavicular joint, left

scapula, and right side of sternum.” The NARSUM noted that the veteran’s physical profile

was updated to reflect impairment in the upper extremities (U3) and lower extremities (L3)

as the veteran was precluded from running, jumping, rucksack marching, airborne

operations, performing push-ups and pull-ups, and from wearing individual body armor.

               36.     Ultimately, the MEB concluded that Epie-Alobwede failed medical

retention standards for compartment syndrome in his bilateral lower legs, left hip snapping

syndrome, and for post-traumatic pain of bilateral clavicles. The NARSUM stated: “It is

unlikely that his present symptoms will fully resolve in a military environment.”

Accordingly, he was referred to the next stage in the DES process, the PEB.

                     The Physical Evaluation Board’s Decision

               37.     On March 17, 2005, the PEB found his bilateral leg condition and

bilateral clavicle condition to be unfitting. The PEB rated the bilateral leg condition under

Diagnostic Code (DC) 5399-5312 for foot and leg function, assigning a 10% rating for a

moderate condition. 38 C.F.R. § 4.73 (2005). The PEB rated the bilateral clavicle condition

under DC 5099-5003, 38 C.F.R. § 4.71a for degenerative arthritis. The PEB assigned a 0%

rating for his clavicle condition, finding that he had abduction to 170 degrees. The PEB noted

that both conditions caused “pain.”

               38.     On May 5, 2005, the PEB issued its decision to grant Epie-Alobwede

a combined disability rating of 10% and separation with severance pay.


                                             10
      Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 11 of 16



                           Epie-Alobwede’s VA Rating Decision

               39.     Within two weeks of discharge, on June 16, 2005, Epie-Alobwede

attended a VA examination. The VA examiner chronicled Epie-Alowede’s previous medical

history and described Epie-Alowede’s disabilities in more detail than the MEB examination.

After conducting a physical examination, the VA indicated that Epie-Alowede had weakness

of the left side compared to the right side. The VA exam concluded that both legs

experienced “left and right dorsiflexion limited secondary to pain” and confirmed the

diagnosis of compartment syndrome of both legs. For the bilateral clavicle injury, the exam

found that range of motion was limited due to pain for abduction over 90 degrees.

               40.     On January 30, 2006, the VA issued its Rating Decision and awarded

Epie-Alobwede a 40% total rating consisting of a combined rating of 20% for his leg

conditions (10% for the right leg and 10% for the left leg) and 10% for each clavicle fracture

effective back to the date of discharge. The decision indicates that the VA exam “found

limited and painful motion in each ankle and hip.” The VA assigned a 10% rating under DC

5399-5312 for “moderate muscle disability” in each leg. In contrast, the PEB assigned a

combined total rating of only 10% for his bilateral leg condition. Further, the VA rating

decision noted that the VA exam “found mildly limited motion with pain” in each shoulder,

assigning a 10% rating for the right clavicle fracture residuals and a separate 10% rating for

the left clavicle fracture residuals. In contrast, despite a long established history of reported

shoulder pain, the PEB rated these clavicle disabilities at 0%.

   Physical Disability Board of Review’s Arbitrary and Capricious Decision

               41.     Given the discrepancy between his PEB and VA ratings, Epie-

Alobwede applied pro se to the PDBR for review of the PEB decision.

               42.     On May 30, 2018, the PDBR denied his application.


                                               11
      Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 12 of 16



                  43.   The PDBR decision assigned a 0% rating for Mr. Epie-Alobwede’s

clavicle condition, asserting that “Painful motion was typically not recorded.” In reaching

this erroneous conclusion, the PDBR ignored a long history of documented shoulder pain

and erroneously concluded that the VA exam finding limited range of motion and pain was

an “outlier.” In reaching this conclusion, the PDBR erroneously discounted the VA’s exam

dedicated to his shoulder condition that thoroughly documented his range of motion loss and

pain, and, instead, relied on two different exams in which Epie-Albowede’s visits were

addressing different and unrelated medical conditions, i.e., a scalp infection and malaria

medication, which would not address the limited range of motion and pain exhibited in Mr.

Epie-Alobwede’s clavicles. Further, the PDBR’s decision acknowledges that the PEB’s

physical examination took place four months before separation, whereas the VA examination

occurred within two weeks of separation. Thus, the VA examination is more reflective of

Mr. Epie-Alobwede’s condition at the time of separation and should have been afforded

greater weight.

                  44.   With respect to Mr. Epie-Alobwede’s leg conditions, the PDBR stated

that even though the referred condition was bilateral compartment syndrome for both legs,

“most encounters were for the right leg rather than both.” Despite acknowledging pain

existed in both legs regardless of frequency of “encounters,” the PDBR assigned a 10%

rating for the right leg and a 0% rating for the left leg. In reaching this conclusion, the PDBR

ignored substantial evidence found in Epie-Alobwede’s medical records and in the

conclusions made by the MEB and PEB. For example, Mr. Epie Alowede’s medical records

indicate the MEB found that the condition of “induced compartment syndrome, bilateral

lower legs” failed medical retention noting that he was “most bothered by chronic pain of

both legs.” Similarly, the PEB found the condition of “bilateral leg pain” generally to be


                                              12
       Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 13 of 16



unfitting. Further, the VA rating decision found the right and left leg conditions to be

identical, stating that, for the left leg, “[p]lease read the reasons under the right leg. . . .”

                45.     The PDBR’s decision also reflects improper reliance on irrelevant

factors which are not mandated by the VASRD to lower the disability rating. For example,

the majority points to a December 6, 2005 medical examination, six months after separation,

that Epie-Alobwede underwent in connection with civilian employment and states that “[h]e

was noted to have a normal pre-employment physical examination and no contraindications

to work were present.” The ability to perform a civilian job, such as a desk job which may

have little physical demands, is simply not relevant to the nature or severity of Epie-

Alobwede’s level of disability or the VASRD rating scheme.

                46.     The PDBR’s decision included a dissenting minority opinion that

disagreed with the majority finding regarding the clavicle conditions. The minority opinion

was persuaded by the VA exam that Epie-Alobwede experienced painful motion and had

limited range of motion in both shoulders. The minority opinion reasoned that VASRD, 38

C.F.R. § 4.59 requires the minimum compensable rating for painful joints due to healed

injury. Accordingly, the minority opinion would have conferred a 10% rating for each

clavicle condition, and when combined with the PEB’s 10% rating for bilateral leg pain,

would result in a total 30% rating and a medical retirement.

           COUNT I - VIOLATION OF ADMINISTRATIVE PROCEDURE
                        ACT (5 U.S.C. § 706(2)(A))

                47.     Plaintiff incorporates the allegations in paragraphs 1 through 45

above.

                48.     The PDBR acted arbitrarily and capriciously by affirming the flawed

decision of the PEB and relying on irrelevant facts to support its decision that the MEB’s

examination was more probative of Epie-Alobwede’s clavicle injury at separation than the
                                                 13
       Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 14 of 16



VA’s Rating Decision and examination. The PDBR erroneously viewed Epie-Alobwede’s

VA’s disability rating and examination of his clavicles to be an “outlier” when previous

examinations relied upon by the majority likely never conducted range of motion

measurements because one was a visit to address a scalp infection and the other addressed

malaria medication.

               49.     The PDBR acted contrary to law because it failed to assign a 10%

rating for Epie-Alobwede’s left clavicle disability and a 10% rating for his right clavicle

disability in violation of 38 C.F.R. § 4.59, which requires the minimum compensable rating

for painful joints due to healed injury. Ample evidence exists in the record noting pain in

both clavicles that would require a minimum disability rating of 10% under 38 C.F.R. § 4.59.

               50.     The PDBR acted contrary to law when it failed to apply the higher of

two evaluations when the disability picture more nearly approximates the criteria for the

higher rating in violation of 38 C.F.R. § 4.7. The PDBR failed to assign separate 10% ratings

for Epie-Alobwede’s unfitting clavicle disability as opposed to a 0% rating although

evidence of range of motion loss and/or pain from just two weeks post discharge was

sufficient to establish 10% ratings for each clavicle.

               51.     The PDBR acted contrary to law when it failed to resolve any

reasonable doubt regarding the degree of disability in favor of Epie-Alobwede in violation

of 38 C.F.R. § 4.3. See also 38 C.F.R. § 3.102.

               52.      The PDBR further acted arbitrarily and capriciously by ignoring a

long history of medical evidence of pain in both legs when it concluded that “most

encounters were for the right leg rather than both” and assigned a 0% rating to Epie-

Alobwede’s compartment syndrome in his left leg despite admitting pain existed in the left

leg.


                                              14
      Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 15 of 16



               53.     Epie-Alobwede has suffered a legal wrong resulting from the PDBR’s

arbitrary and capricious decisions because he was deprived of his right to a meaningful

review from the PDBR. The PDBR’s fallacious decision caused Epie-Alobwede to remain

with the stigma of medical separation from the Army and deprived Epie-Alobwede of a

medical retirement discharge status that is warranted by both his serious service-connected

disability and his honorable service to the Army.

               54.     The PDBR exists to correct injustices by ensuring “the accuracy and

fairness of combined disability ratings.” Department of Defense Instruction 6040.44. The

PDBR failed to meet that mission here. Only awarding Epie-Alobwede medical retirement

status would correct the injustice caused by the PDBR’s arbitrary and capricious decision of

approving the PEB’s earlier determination.

                              PRAYER FOR RELIEF

       Theo Epie-Alobwede respectfully requests that this Court enter judgment against

the Defendants and award the following relief:

       a.      Find that the PDBR’s determination, and the Army’s decision to adopt the

PDBR’s determination, were arbitrary and capricious, unsupported by substantial evidence,

and contrary to law;

       b.      Amend Epie-Alobwede’s Army records to reflect a disability rating to 40%,

reflecting 10% disability in each lower leg and 10% disability for each clavicle;

       c.      Amend Epie-Alobwede Army records-including without limitation his DD

Form 214 and his retirement orders--to reflect a permanent medical retirement;

       d.      Declare, under the Declaratory Judgment Act, that the PDBR has violated

the Administrative Procedure Act.

       e.      Award Plaintiff costs and attorneys’ fees; and


                                             15
           Case 1:21-cv-02466-RJL Document 2 Filed 09/22/21 Page 16 of 16



            f.     Grant any other relief the Court deems proper.



Dated: September 21, 2021                       Respectfully submitted,

                                                /s/ Kevin E. Gaunt
                                                Kevin E. Gaunt
                                                Hunton Andrews Kurth LLP
                                                2200 Pennsylvania Avenue NW
                                                Washington, DC 20037
                                                Telephone: (202) 955-1500
                                                E-mail: kgaunt@huntonak.com
                                                DC Bar: 1008697

                                                Paul Ackerman
                                                Hunton Andrews Kurth LLP
                                                200 Park Avenue
                                                New York, NY 10166
                                                Telephone: (212) 850-2858
                                                E-mail: paulackerman@huntonak.com

                                                Michael R. Horne
                                                Hunton Andrews Kurth LLP
                                                1445 Ross Avenue, Ste. 3700
                                                Dallas, TX 75202
                                                Telephone: (214) 979-2931
                                                E-mail: mhorne@huntonak.com


                                                David M. Sonenshine
                                                Barton F. Stichman
                                                Rochelle Bobroff
                                                Esther Leibfarth
                                                National Veterans Legal Services Program
                                                1600 K Street, NW, Suite 500
                                                Washington, DC 20006-2833
                                                Telephone: (202) 621-5681
                                                E-mail: david@nvlsp.org

                                                Counsel for Plaintiff




                                                16
